Name: Commission Regulation (EEC) No 2946/85 of 22 October 1985 opening a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 10 . 85 Official Journal of the European Communities No L 283/ 19 COMMISSION REGULATION (EEC) No 2946/85 of 22 October 1985 opening a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by the Danish intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 200 000 tonnes of bread-making wheat are stored are listed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as amended by Regulation (EEC) No 1806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 1 October 1985 Denmark notified the Commission that it wished to put up for sale for export to third countries 200 000 tonnes of bread- making wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 13 November 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 22 January 1986 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the Danish intervention agency. 4 . By way of derogation form the second subpara ­ graph of Article 13 ( 1 ) of Regulation (EEC) No 1836/82, the price increases or reductions applied are those fixed by Commission Regulation (EEC) No 1 570/77 f). Article 5 The Danish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by it . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (&lt;) OJ No L 202, 9 . 7 . 1982, p. 23 . Is) OJ No I 169 , 29 . 6 . 1985, p. 73 . ( «) OJ No L 174, 14 . 7 . 1977, p. 18 . No L 283/20 Official Journal of the European Communities 24. 10 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) T Place of storage Quantity Lolland/Falster 132 000 Zealand 28 600 Jylland 39 400 ANNEX II Standing invitation to tender (or the export of 200 000 tonnes of bread-making wheat held by the Danish intervention agency (Regulation (EEC) No 2946/85) 1 2 3 4 5 6 7 Number of tenderer Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reduction ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 III 2 III 3 III etc. I